Citation Nr: 0101753	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently rated 10 percent disabling.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 RO 
decision which, in pertinent part, denied an increase in a 10 
rating for degenerative disc disease of the lumbosacral 
spine.  Service connection for bilateral hearing loss was 
originally denied in a May 1993 decision.  In November 1998, 
the RO found clear and unmistakable error in the May 1993 
decision and granted service connection for bilateral hearing 
loss, with a 0 percent (noncompensable) evaluation, effective 
January 1, 1993.  The veteran now appeals for higher 
evaluations for both conditions.  

The present Board decision addresses the issue of an 
increased rating for bilateral hearing loss.  The issue of an 
increased rating for the service-connected low back 
disability is addressed in the remand section which follows 
the decision.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear and auditory acuity level I in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998 and 2000).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1981 to 
December 1992.  A review of his service medical records 
reveals that he was treated on numerous occasions with 
complaints of low back pain.  Degenerative disc disease of 
the lumbar spine was noted.  Audiometric testing conducted in 
July 1992 shows puretone thresholds in the right ear of 20, 
10, 20, and 30 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  Puretone thresholds of the left ear were 20, 
10, 15, and 25 at the same frequencies.  The July 1992 
medical board examination reflects diagnoses including 
chronic degenerative joint disease of the lumbar spine with 
degenerative disc disease resulting in persisting functional 
limitations and mild, high frequency hearing loss, 
bilaterally, non progressive.  

On VA examination in February 1993, the veteran complained of 
low back pain and stiffness.  No radiculopathy was reported.  
Range of motion of the lumbosacral spine was normal.  The 
diagnosis included probable degenerative disc disease of the 
lumbosacral spine.  VA X-ray studies conducted in March 1993 
reflected disc disease at L4-5 and possibly L3-4, advanced 
for age.  

On VA audiometric examination in March 1993, pure tone 
thresholds in the right ear were 20, 10, 20, and 25 at 1000, 
2000, 3000, and 4000 hertz, respectively.  Puretone 
thresholds in the left ear were 25, 10, 20, and 35 at the 
same frequencies.  The average puretone threshold was 18 in 
the right ear and 22 in the left ear.  Speech discrimination 
scores were 100 percent in both ears.  The diagnosis was 
slight, bilateral, mixed hearing loss.  

In a May 1993 RO decision, in pertinent part, service 
connection was established for degenerative disc disease of 
the lumbosacral spine with a 10 percent rating.  

Private chiropractic treatment records dated in May 1994 
primarily refer to the veteran's non-service-connected 
cervical spine complaints.  It was noted that the veteran 
reported constant low back pain which was aggravated by 
standing.  

A January 1998 private medical record for an unrelated 
condition notes a past medical history of chronic low back 
pain.  

The veteran underwent a private audiometric evaluation in 
June 1999.  Pure tone thresholds in the right ear were 45, 
30, 30,and 30 decibels at 500, 1000, 2000, and 4000 hertz, 
respectively.  Pure tone thresholds in the left ear were 55, 
50, 40, and 60 decibels at the same frequencies.  Speech 
discrimination scores were 100 percent, bilaterally.  It was 
noted that examination of the ears was unremarkable.  The 
diagnosis was mild, sensorineural hearing loss, bilaterally.  

A September 1999 private medical statement primarily refers 
to treatment for unrelated conditions.  A diagnosis of lumbar 
facet syndrome, L3-4-5 was noted by way of history.  

An October 1999 VA audiological examination reveals that the 
veteran reported decreased hearing since active service in 
1992.  He said that he had difficulty understanding speech 
when background noise was present and when he was unable to 
see the face of the speaker.  He stated that he was exposed 
to excessive noise in the military without the use of hearing 
protection.  He denied any significant civilian or 
recreational noise exposure.  Pure tone thresholds in the 
right ear were 35, 15, 30, and 25 decibels at 1000, 2000, 
3000, and 4000 hertz, respectively.  Pure tone thresholds in 
the left ear were 35, 25, 40, and 50 decibels at the same 
frequencies.  The average pure tone threshold was 26 in the 
right ear and 38 in the left ear.  Speech discrimination 
scores were 92 percent in both ears.  The diagnosis was 
moderate, sensorineural hearing loss in both ears.  




II.  Analysis

The veteran claims that a compensable evaluation is warranted 
for his service-connected bilateral hearing loss.  The RO has 
properly developed the evidence and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100.  

The Board notes that regulations concerning the evaluation of 
hearing impairment were revised effective June 10, 1999, 
during the pendency of the veteran's appeal.  However, there 
were no material changes which would affect the present case.  
See 38 C.F.R. § 4.85 (1998 and 2000).  

The most recent audiometry studies of record were conducted 
in 1999 by the VA.  The average decibel threshold (for the 
four frequencies) and speech discrimination for each ear, as 
shown on examination, correlate to auditory acuity numeric 
designation I in the right ear, and auditory acuity numeric 
designation I in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  These numeric designations in combination correspond to 
a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table 
VII, Code 6100.  Similarly, the earlier VA audiometric 
evaluation conducted in 1993 shows noncompensable hearing 
loss.  The June 1999 private audiometric study, although 
lacking all necessary information for rating, also suggests a 
noncompensable degree of hearing loss.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App.  345 (1992).  In the instant case, the 
application of the rating schedule to the test results 
clearly demonstrates that no more than a noncompensable 
schedular rating is warranted in this case.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in January 1993.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, as discussed above, since the 
effective date of service connection the objective evidence 
has not shown auditory acuity numeric designations 
corresponding to a compensable evaluation for bilateral 
hearing loss.  

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, a higher rating for bilateral hearing 
loss must be denied.  



ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.  





REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim for an 
increased rating for his service-connected low back 
disability.  

The Board notes that the last VA examination to assess the 
nature and severity of his low back disability was in 
February 1993, over 7 years ago.  Given the length of time 
since that examination and allegations of a worsened 
condition, it is the judgment of the Board that a current 
examination is warranted.  Any recent treatment records 
should also be obtained.  Caffrey v. Brown, 6 Vet. App. 377 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the claim is remanded for the following actions:  


1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for 
degenerative disc disease of the 
lumbosacral spine since November 1998; 
the RO should obtain the related 
treatment records which are not already 
in the claims folder, following the 
procedures of 38 C.F.R. § 3.159.  

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to determine the current 
severity of his service-connected 
degenerative disc disease of the 
lumbosacral spine.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All findings necessary for 
rating the low back disability should be 
set forth in detail (range of motion in 
degrees, any muscle spasm, etc.).  The 
examiner should note any objective signs 
of pain (including pain on movement), 
weakened movement, excess fatiguability, 
or incoordination associated with the low 
back condition, and the examiner should 
assess whether such results in additional 
limitation of motion or other functional 
impairment during use or flare-ups.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If his claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

 

